
	

115 S3643 IS: Restore the Harmony Way Bridge Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3643
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Young introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To transfer a bridge over the Wabash River to the States of Illinois and Indiana, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Restore the Harmony Way Bridge Act.
 2.Transfer of bridge and landNotwithstanding any provision of the Act of April 12, 1941 (55 Stat. 140, chapter 71), not later than 90 days after the date of enactment of this Act, the White County Bridge Commission shall convey, without consideration, to the New Harmony Bridge Bi-State Commission, all right, title, and interest of the United States in and to the bridge and the approaches thereto across the Wabash River at or near New Harmony, Indiana, under the jurisdiction of the White County Bridge Commission.
 3.RepealThe Act of April 12, 1941 (55 Stat. 140, chapter 71), is repealed effective on the date that the White County Bridge Commission completes the conveyance described in section 2.
		
